Gilbert, J.
1. In Davidson v. Citizens Bank of Fort Valley, 171 Ga. 81 (154 S. E. 775), it was held: “A stockholder in an insolvent bank can not set off the amount of his individual deposits against his statutory liability to depositors of the bank. The request to review and overrule the decision in Swicord v. Crawford, 148 Ga. 719 (98 S. E. 343), is refused.” That ruling controls in this case. Counsel for the plaintiff in error formally request that both of the decisions just mentioned, and that of Reed v. Mobley, 172 Ga. 116 (157 S. E. 321), be reviewed and overruled. The request is denied.
2. With reference to the constitutional questions raised in the petition, the only discussion in the brief of counsel for plaintiff in error is, viz.: “Plaintiff in error respectfully urges that the allegations in her bill in *634paragraphs 16, 17, and 18,” in which the constitutional questions are raised, “present proper questions for determination in this cause, and that said section should be held, as we verily believe to be, violative” of the sections of the constitution as stated in the petition. No authorities are cited and no elaboration of the reasons stated in the petition by way of argument are set forth in the brief. Held, that the statute is not unconstitutional for any reason assigned.
No. 8780.
March 18, 1932.
3. The court did not err in sustaining the general demurrer to the petition.

Judgment affirmed.


All the Justices concur.

Moore, Oberry & Wheless, for plaintiff.
Kelley & Dickerson, for defendants.-